PER CURIAM.
Affirmed. Johnson v. State, 763 So.2d 283, 284-85 (Fla.2000) (“Prior to the amendments produced by chapter 95-182, robbery was one of the qualifying offenses which allowed a trial court to sentence a defendant as a habitual violent felony offender. See § 775.084(l)(b)l.c., Fla. Stat. (1993). Thus, Johnson would have qualified as a habitual violent felony offender prior to the amendments reflected in chapter 95-182.... In sum, we find that Johnson was not affected by the passage of chapter 95-182.”).